 NEW YORK SHIPPING ASSOCIATION135NEW YORK SHIPPING ASSOCIATION AND ITS MEMBERS, ASFOLLOWS:1.STEAMSHIP LINES AND AGENTS: ALCOASTEAMSHIP COMPANY, INC., AMERICAN EXPORT LINES,INC.,AMERICAN-HAWAIIAN STEAMSHIP COMPANY,AMERICAN-ISRAELI SHIPPING CO.,INC.,AMERICANPRESIDENT LINES, LTD.,AMERICAN-WEST AFRICANLINE, INC., ANCHOR LINE, LTD.,ARGENTINE STATELINE, ATLANTIC OVERSEAS CORPORATION,BERCOVICINAVIGATION AGENCY, INC., BARBER STEAMSHIP LINES,INC., BLACK DIAMOND STEAMSHIP CORP., BOISE-GRIF-FIN STEAMSHIP CO., INC., BOOTH AMERICAN SHIPPINGCORPORATION,BOYD,WEIR & SEWELL,INC., BRISTOLCITY LINE OR STEAMSHIPS,LTD., BULL-INSULAR LINE,INC.,CHILEAN LINE, COSMOPOLITAN SHIPPING COM-PANY,INC., CUNARD STEAMSHIP COMPANY,LTD., DICH-MANN, WRIGHT & PUGH,INC., EAST ASIATIC COMPANY,INC.,THOR ECKERT&COMPANY,INC., ELLERMAN'SWILSON LINE NEW YORK,INC., JAMES W. ELWELL& CO., INC., FARRELL LINES, INCORPORATED, FERNLINE,FLOMARCY COMPANY, INC.,FRENCH LINE,FUNCH, EDYE&CO., INCORPORATED,FURNESS, WITHY& CO., LTD.,GARCIA&DIAZ INCORPORATED, GRACELINE INC., HELLENIC LINES, LTD., HOLLAND-AMERICALINE, INTERNATIONAL FREIGHTING CORPORATION,INC., ISBRANDTSEN COMPANY, INC., ISTHMIAN STEAM-SHIP COMPANY,KERR STEAMSHIP COMPANY, INC.,LLOYD BRASILEIRO,LUCKENBACH STEAMSHIP COM-PANY, INC., MARINE TRANSPORT LINES, INC.,MOORE-MC CORMACK LINES, INC., MOLLER STEAMSHIP COM-PANY, INC., NEWTEX STEAMSHIP CORPORATION, NEWYORK AND CUBA MAIL STEAMSHIP CO., NORTH AT-LANTIC & GULF STEAMSHIP CO., INC., NORTON, LILLY& COMPANY, NORWEIGIAN AMERICAN LINE AGENCY,INC., PANAMA CANAL COMPANY,POPE & TALBOT, INC.,PRUDENTIAL STEAMSHIP CORPORATION, QUAKER LINE,INC., ROYAL NETHERLANDS STEAMSHIP COMPANY SEASSHIPPING COMPANY,INC., SEATRAIN LINES, INC.,SOUTHATLANTIC STEAMSHIP LINE, STATES MARINE CORPO-RATION, STEVENSON LINE, INC., STOCKARD & COM-PANY, INC., TORM LINES,TRANSPORTADORA GRAN-COLOMBIANA,LTDA., UNION SULPHUR & OIL CORPO-RATION, UNITED STATES LINES COMPANY,UNITEDSTATESNAVIGATION COMPANY, INC., WATERMANSTEAMSHIP CORPORATION,WESSEL,DUVAL&COMPA-NY, INC., WEST COAST LINE, INC.; 2.CONTRACTINGSTEVEDORE MEMBERS:ALLPORTS STEVEDORING CO.,INC., AMERICAN STEVEDORES,INC., AMERICAN SUGARREFINING COMPANY, ANCHOR STEVEDORING CO., INC.,ASSOCIATED OPERATING CO., ATLANTIC STEVEDORINGCO., INC., BAY RIDGE OPERATING CO., INC., JOHN T.CLARK & SON,CLEMENS CONSTRUCTION COMPANY,108 NLRB No. 32. 1 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDCOHAN CO., INC., COLUMBIA STEVEDORING COMPANY,INC.,COMMERCIAL STEVEDORING CO., INC., DANIELS& KENNEDY, INC.,JOHN DOWD COMPANY,FEDERALSTEVEDORING CO., INC., T. HOGAN&SONS, INC., M. P.HOWLETT, INC., HURON STEVEDORING CORPORATION,J.K.HANSON CONTRACTING CO., INC., IMPARATOSTEVEDORING CORP., INTERNATIONAL ELEVATINGCOMPANY, THE JARKA CORPORATION,ADAM ED. KLEINSTEVEDORING CORP., LOGUE STEVEDORING CORPO-RATION, LONE STAR STEVEDORING,INC., MAHER STEVE-DORING CORP.,MARRA BROS., INC., R. MARTORELLA& CO., INC., JOHN W. MC GRATH CORPORATION,MERSEY& HUDSON WHARFAGE CORPORATION,MORACE STEVE-DORING CORPORATION, NICIREMA OPERATING CO., INC.,ANTHONY O'BOYLE, INC., A. PEI,iLEGRINO&SON, INC.,PITTSTON STEVEDORING CORP., F. RINAL DI & COM-PANY,M. J. RUDOLPH CO., INC., RYAN STEVEDORINGCOMPANY, INC..ROSAR SERVICE CORP.,SEABOARD CON-TRACTING COMPANY, INC.,SEALAND DOCK & TER-MINAL CORP., M. P. SMITH&SONS CO.,INC., JULES S.SOTTNEK COMPANY,INC., STATES TERMINAL CORPO-RATION,STEVEDORING EQUIPMENT,INC., STEVENSON& YOUNG, INC.,TERMINAL STEVEDORING CO., INC.,TRANSOCEANIC TERMINAL CORPORATION,TRIBOROSTEVEDORING CORP., TURNER&BLANCHARD, INC.,UNITED STATES STEVEDORING CORP., UNIVERSAL TER-MINAL & STEVEDORING CO., VIRGINIA STEVEDORINGCORPORATION,WEEKS STEVEDORING CO., INC., WHITE-HALL TERMINAL CORP.; 3. CONTRACTING CARGO RE-PAIRMEN:LYNCH,DONOHUE & DEE,INC.; 4.CONTRAC-TING CHECKER&CLERK MEMBERS:ALLIED MARI-TIME SERVICES,INC.,ANCHOR TERMINAL SERVICECO., INC., ATLANTIC PIERS CO., INC., BAYWAY TER-MINAL CORPORATION,BEARD'S ERIE BASIN, INC., DADEBROTHERS, INC., DESPATCH TERMINAL CORPORATION,FIFTH STREET PIER CORPORATION, HICKEY STEVE-DORING CO.,INC.,HAMILTON PIER CHECKERS, INC.,PACKET SHIPPING CORPORATION,ROWLAND & LIESE-GANG, INC., UNITED PORT SERVICE COMPANY;5.CON-TRACTING MAINTENANCE MEMBERS:O'KANE MARINEREPAIR COMPANY, KENT EQUIPMENT CORPORATION;6.CONTRACTING MARINE CARPENTERS:ALPHA IN-DUSTRIES LIFEBOAT,INC.,BRENACK,INC., SERAFIM A.CARVALHO,CHELSEA SHIP REPAIR CORPORATION,COURT CARPENTRY CONTRACTING COMPANY, DAYTONCONTRACTING CO., INC., DANIEL J. DEVANEY INC.,FORE & AFT CONTRACTING CO., INC., E. G. GRIFFITHCOMPANY, INC., HAMILTON MARINE CONTRACTING CO.,INC., FRANK J. HOLLERAN,HOOPER LUMBER CO., INC.,KRIT LUMBER PRODUCTS INC., LEE & PALMER, MAR-MARINE CONTRACTING COMPANY, MODERN MARINE NEW YORK SHIPPING ASSOCIATION137SERVICE CO., QUIN LUMBER CO., INC., TIMMINS LUMBERCO. INC., WATERFRONT LUMBER CO. INC. (Various ofthe foregoing are also sometimes referred to as membersof either the Deepwater SteamshipLines oras contractingstevedores of thePort ofGreater NewYork and Vicinity),Petitioners1andINTERNATIONAL LONGSHOREMEN 'S AS-SOCIATION, INDEPENDENT, and AMERICAN FEDERATIONOF LABOR INTERNATIONAL LONGSHOREMEN'S ASSO-CIATION.2 CaseNo. 2-RM-556.April 1, 1954SUPPLEMENTAL DECISION AND ORDERPursuant to a Decision and Direction of Election' issuedby the Board on December 16, 1953, an election by secretballot was conducted on December 22 and 23, 1953, under thesupervision of the Regional Director for the Second Regionamongemployees of the members of the New York ShippingAssociation. The tally of ballots issued and served on theparties on December 24, 1953, showed that the challengeswere sufficient in number to affect the results of the election.On December 31, 1953, the AFL filed timely objections totheelection.On January 6, 1954, the AFL filed a motionrequesting that a tally of the challenged ballots be deferreduntil the Board had made a determination with respect to itsobjections.On January 11, 1954, the Regional Director issued andserved on the parties his report on challenges and objectionsin which he made recommendations with respect to the chal-lenged ballots and the objections. As to the objections, the Re-gional Director overruled some and recommended a hearingwith respect to those which alleged, in substance, that: (1) Theelectionwas conducted in an atmosphere of organized fear,violence, and intimidation; (2) supervisors of the Companies,including some who were at thesame timeofficials of theIndependent,participated in activity on behalf of the In-dependent,on the dates of the election and during theperiod immediately preceding it, and threatened employeeswith economic reprisal if they did not vote for the In-dependent; and (3) employees of the United Fruit Com-pany,which is not a member of the Association and notaparty to this proceeding, were improperly includedintheeligibilitylistsuppliedby the Association and,as a result, improperly voted without challenge on that ground.On January 22, 1954, the Independent and the AFL, and onJanuary 25, 1954, the Association filed exceptions to the'The New York Shipping Association and its members is hereinafter called the "Asso-ciation"; the American Federation of Labor International Longshoremen's Associationishereinafter called the "AFL"; and the International Longshoremen's Association, In-dependent, is hereinafter called the "Independent."2 Footnote1, supra.3New York Shipping Association, etc., 107 NLRB 364. 1 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegional Director's report. On February 17, 1954, the Boardissued an Order in which it found that the matters set outin (1) and (2), but not in (3), above, raised substantial andmaterial issues of fact which required a hearing for theirresolution. In its Order the Board also granted the AFL'smotion to defer a tally of the challenged ballots until theBoard has made a determination with respect to the conductaffecting the results of the election.A hearing was held at New York City between March 1and March 18, 1954, before Arthur Leff, hearing officer. TheIndependent, the AFL, and the Association appeared and wererepresented by counsel. At the opening of the hearing, theStateofNew York moved to intervene as a party to thisproceeding. The motion was denied by the hearing officer.On appeal, the Board modified the hearing officer's ruling,and directed that the State of New York, although not entitledto the status of a formal party, should be permitted to par-ticipate in the hearing with the right to present evidence andto examine and cross-examine witnesses subject to rulesand restrictions determined by the hearing officer in hisdiscretion.Allpartiesand the State of New York wereafforded an opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on theissues.On March 25, 1954, the hearing officer issued his reportand recommendations on objections to the election. In hisreport, the hearing officer recommended, in effect, that theobjection alleging that supervisors of the Companies par-ticipated in activity on behalf of the Independent on the datesof the election and threatened employees with economic re-prisal if they did not vote for the Independent (classifiedunder A, (2), in the Regional Director's report), be overruled.The hearing officer recommended, however, that the objectioninwhich the AFL alleged, in substance, that the electionwas conducted in an atmosphere of organized fear, violence,and intimidation (classified under A, (1), in the Regional Di-rector's report) be sustained, and that the election be setaside.He further recommended that the Board order a newelection at the earliest possible date consistent with ad-ministrative convenience.On March 30, 1954, oral argument was heard by the Board,in which counsel for the Independent, the AFL, the Association,and the State of New York fully participated. On that day,at the time of the oral argument, counsel for the Independentstated to the Board that he was not excepting to the hearingofficer's factual findings but only to the interpretation thatthe hearing officer placed therepn and to his recommendations.The Independent filed no formal exceptions. The AFL fileda brief and exceptions, its exceptions going only to thosefindings and conclusions "as are adverse" to the AFL and tothe hearing officer's recommendation that the Board order an NEW YORK SHIPPING ASSOCIATION139election at the earliest possible date consistent with admin-istrative convenience.The State of New York filed a brief.4The Board has reviewed the hearing officer's rulings madeat the hearing and finds that no prejudicial error was com-mitted.The rulings are hereby affirmed.The Board hasconsidered the hearing officer's report,the exceptions andbriefs, the oral argument, and the entire record in the case,and hereby finds as follows:The Conduct Affecting the-Results of the ElectionThe record is lengthy,and the facts and circumstancesattending the election of December 22 and 23, 1953, werefullydeveloped through testimony,exhibits,photographs,and even five reels of motion pictures.We have given theissues now before us thorough consideration,and becausewe are fully aware of the gravity of the waterfront situationand the need for prompt action, we are deciding this phase ofthe case--as indeed we did earlier phases--without any delay.The Board,like the hearing officer,would have been ex-tremely hesitant in concluding that the conditions that existedat the polling places and within their immediate vicinity inManhattan and JerseyCityon December 22 warranted a findingthat the election be set aside. That some tension existed thereisunderstandable.Feelings run high in a contest such asthis. Intense partisanship manifests itself in an election ofthis kind precisely as it does in a political election in whichrivalry is bitter.The Board is mindful,too, of the type ofemployees who voted in this election,and recognizes fullythat standards of decorum vary, and that the waterfront isnot Park Avenue.For that reason, we are inclined to regardthe language quoted by the hearing officer from the GeneralShoe decision apropos the situation now before us as somethingless than felicitous.We should not think in terms purelyacademic of ideal laboratory experiments or "requisitelaboratory conditions"in appraising this election for waterfrontemployees.We feel,rather,that we must evaluate the cir-cumstances with due regard to the realities,and consider thetype of employees,the size of the election,the bitterly contestedrival union, dispute, the total factual picture within the frameof reference of which the election was held,and the many factsand factorsthatnecessarilymust intrude themselves inmaking a sound judgment.With these general considerations in mind,we turn to thespecific allegations constituting the objections to the election,as reflected in the testimony and exhibits and as analyzed4 The State of New York also submitted a document entitled"Interim Report on CurrentWork Stoppage,"issued March 25, 1954, by the Waterfront Commission of New York Harbor.Counsel for the Association objected to the receipt of this report.As it is not part of theevidence in this proceeding,the Board placed no reliance on it. 140DECISIONSOF NATIONAL LABOR RELATIONS BOARDby the hearing officer in establishing a basis for his recom-mendations.Viewing the occurrences at the polls and in their vicinityinManhattan and Jersey City as the hearing officer did, wefind it unnecessary to discuss the facts with respect to theelection in those areas. Suffice it to say that the hearingofficer'sreport adequately reflects the record, and thatno valid basis exists, in our opinion, for setting aside theelection insofar as occurrences or incidents at or near thosepolling places are concerned.A different view, however, must be taken of what transpiredin the vicinity of the Brooklyn polling place on December 23.The facts are uncontradicted, and counsel for the Independentat the outset of his oral argument before the Board on March 30began by stating that he was not taking exception to the factualfindings of the hearing officer; only to the interpretations puton those factual findings.At the opening of the polls in Brooklyn, a Board agent andrepresentatives of the Independent and the AFL, at the sugges-tion of the police inspector in charge of the police detail atthepolls,agrded that the full block of Prospect Avenuebetween Fifth and Sixth Avenues be established as a "noelectioneering" area. Despite this arrangement, adherentsof the Independent were observed at different intervals elec-tioneeringnot only in the prohibited area but even in thepollingplace itself.Although the police outside the gateleading to the polling place and Board agents inside thevoting area quickly and effectively removed violators, thesebreaches kept recurring. A factor that addedtotheseriousnessof these occurrences was the unsavory reputation for crimeand violence of the Independent's adherents who were involved.Among those found electioneering inside the polls were "TonySpanish" Calvo, George Paiszik, and "Red" Kane. Amongthose observed electioneering immediately outside the gatewere "Tough Tony" Anastasia, Joseph Collazzo, Charles "Ba-nanas" Coppolino, and "Tito" Balsano. Anastasia and Calvo swere heard urging employees to vote for the Independent,and adding significantly- -coming from individuals with theirreputation--"You know there isn't going to be any policeprotection after today."Early on the morning of December 23, a group of Independentsupporters from the Independent's "Pistol Local" in Manhattanwere observed at the intersection of 16th Street and Sixth Avenuein Brooklyn. All wore the buttons or insignia of the Independent.Included in the group, according to witnesses on the scene,were Albert Ackalitis, Danny St. John, Joseph Silverman, John5 The hearing officer in referring to Calvo's remarks erroneously described him as sayingto the voters that they had better vote AFL. The record and the hearing officer's own state-ment earlier in his report clearly show that the reference was to the Independent and not tothe AFL. NEW YORK SHIPPING ASSOCIATION141Keefe, James Flood, Leslie Bell, and "Machine Gun" Camp-bell--allmen with reputations for violence on the waterfrort.The presence of these men was fraught with impending danger.A crucial incident occurred within a short time.At about 10:30 a. m., a group of 50 to 100 Independentadherents, at the direction of Ackalitis, attacked 6 membersof the Seafarers'International Union who were engaged indistributingAFL literature. One of the seamen, Brown,testified:"They all came at us, they rushed at us. Theysurrounded us, separated us, stomped us, kicked us, pushed us,and half way down the block, they pushed us, pushed meparticularly, half way down the block." Three of the men,Torras,McDonald, and Sweeney, received knife wounds andrequired hospitalization. Brown took a knife away from oneof the assailants and turned it over to the police at the precinctstation.Danny St. John wasnames as one of the assailants.Ackalitiswho ordered the attack has since been a fugitive.Within a few hours after this incident, and while many ofthe voters were still going to the polls, newspapers were outon the streetswithheadlinesin bold typescreaming ofstabbings and fists fights.Later in the day, an AFL organizer, Massa, was seizedby two men who tore off the AFL electioneering sign that hewas carrying and sent him sprawling to the ground. About10minutes later,one of Massa's attackers, a public loaderidentified with the Independent, forced another AFL organizer,Ventre, to stop the car he was driving and ripped the AFLbanner off the car.Two other assaults were reported to thepolice but the identity of the assailants was not extablished.AFL literature was on several occasions snatched from voters'hands by Ackalitisand others.Brown, the seaman, latersnatched a knife from one of the attacking group, was chasedwhilepassingoutAFL literature by the Ackalitis-St. Johngroup, and warned that if he passed out any more leaflets"they would shove it down his throat." Evidence of the back-ground of violence that manifested itself can be found in Brown'stestimony thatpassengersalighting from two of the Inde-pendent'sbuses told some of the Independent's supporterswho offered them literature in the mistaken belief that theywere early arriving voters that"We didn't come down heretovote.We came to straighten out these sons-of-bitches."The testimony of Captain Bradley, president of the In-dependent, before the KingsCountygrandjury on January 6and 7,1954--in evidence in this proceeding--ismost revealingin establishing the authority and relationship of the variousparticipants in these events.Bradley was at a midtown Man-hattan hotel on December 23 when he received a telephonecall from Anastasia to the effect that "we are having a littletrouble; some of the boys got a shellacking."Bradley replied,`Well, if they want to play that way, we can play that way too.I'll send over three or four hundred." He told the grand jury 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe hadseenAckalitis and St. John near the Brooklyn pollingplace that morning and that he was aware of their criminalbackgrounds and reputations, but when asked why he had notremoved them from the scene of the election, replied, "or-ganizationwise it would not be right." Although Bradley testifiedthat despite his statement about sending "three or four hundred"men he had not in fact done so, he testified further that about100men, without direction from him, had gone from Man-hattan to the Brooklyn voting area. Testimony by anotherwitnessat the hearing in this proceeding independently established thatabout 100 nonvoters arrived by bus near the Brooklyn pollingplace and engaged in a demonstration for the Independent whichrequired dispersal by the police. Bradley's grand jury testimonysheds light on the report that had spread throughout theBrooklyn election area that the Independent was 'bringing inseveral hundred reinforcements from Manhattan.Applying as we indicated earlier in this decision a realisticyardstick with a complete regard for the specific exigenciesof this case, we have no choice but to reach the conclusionthat the hearing officer reached. In doing so, we, too, haveseriousdoubt as to the correctness of the position of theState of New York and the AFL that mere presence in nonre-stricted areas of union officials or adherents with unsavoryreputations--even where no overt acts are alleged or shown--requires that an election be set aside. But in the light of theuncontradicted evidenceas towhat occurred at the Brooklynpollirof area, we are not called upon to pass on that contentionhere. The incidents described here, and detailed with greaterspecificity in the hearing officer's report, make it abundantlyclear that this election was held in an atmosphere that, inthe language of Board decisions dealing with objections toconduct affecting elections, was not conducive to the kind offree and unintimidated choice of representative which the Actcontemplates.6 Accordingly, we find merit in the objection,classified in the Regional Director's report as A, (1), and shalldirect that the election be set aside.Our judgment, we wish to make it clear, is not swayed byefforts at melodrama in overstating the situation or in therecurring repetition of names of individuals with unwholesomebackgrounds and picturesque aliases. On the contrary, it waswith the utmost deliberation and careful scrutiny of all thefacts that we reach this conclusion because the setting asidean election of this size and importance in the circumstances6Diamond State Poultry Company, 107 NLRB 3; Bloomingdale Bros., Inc., 87 NLRB1326;SternBrothers, 87 NLRB 16; G H. Hess, Inc., 82 NLRB 463; P. D. Gwaltney Jr.RCo., 74 NLRB 367; Detroit Creamery Co., 60 NLRB 178.In view of the disposition made herein, we find no need for passing on the other groundsurged by the AFL and the State of New York for setting aside the election, e. g., the inclusionof the United Fruit Company employees in the eligibility list and the announcement on theeve of the election with respect to an increase in welfare benefits. For like reasons, thereis no longer any necessity for passing on the challenged ballots. NEW YORK SHIPPING ASSOCIATION143that prevail at the New York waterfront is one of grave concernnot only to us, who are entrusted with the effectuation of thepolicies of the National Labor RelationsAct, butalso to thepeople of New York and New Jersey, and the rest of the Nationas well.The Holding of a New ElectionThe hearing officer recommended that the Boardorder a newelection at the earliest possible date consistent with administra-tive convenience.The AFLexcepted to this recommendationand urged instead that an election be held at such time as theBoard or the Regional Director determines that there no longerexists an atmosphere of intimidation,coercion,and violence.The State of New York, by its counsel at oral argument, tockthe position that a new election be conducted only after itis ascertained"that tranquility has been restored to the port,and a reasonable time, probably at least 30 days, has elapsedsince the present work stoppage ceases."The Board in its original decision in this proceeding pointedout that "this is a situation that is uniquely within the provinceof the Board's jurisdiction,for it is the Board,and the Boardalone, that can invoke the kind of machinery that Congressdesigned specifically for the resolution of a rival union disputesuch as we have here. It is a set of circumstances like thosethatmake what ordinarily seems to be stereotyped language,i.e., the effectuation of the policies of the Act, "take on reallifeand validity." The Board underscored the fact that "thecrux of the entire problem is the unresolved representationquestion,"and referred specifically to the report of thePresident's board of inquiry, dated December 4, 1953, whichstated that "This dispute is unique in the history of emergencydisputes since the statute was enactedin 1947,because the es-sential differenceswhichseem to be leading to a renewedshutdown on the waterfront are not between the employers andtheir employees but rather between the two labor organizationswhich are bitterly contesting the right to represent the em-ployees.The issue of union representation overshadows allothers."(Emphasis added.)The words just quoted are as apropos today as they were 4months ago.The issue of union representation must beresolved,and the Board as the administrative arm of theFederalGovernment that has the sole responsibility forresolving that issue does not intend to avoid its responsibility,either by equivocation or by hiding behind overtechnical ex-planations.A new election must be held in order to settlethe question concerning representation without delay.We are fully aware of the problems that such a new electionentails and have given serious consideration to the statementsexpressedby the AFLand the State of New York.We proposetomeet these problems by incorporating special provisions 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the order directing a new election herein that will, in ouropinion, assure reasonably adequate conditions for the holdingof such an election.We have not been unmindful of the statements that have beenmade by the officials of the Independent in the period followingthe election, and the walkouts and work stoppage's that have takenplace on the waterfront of the Port of New York within recentweeks, indeed to this very day. When at the oral argument onMarch 30, the Board Chairman asked whether the currentstrike was "an official ILA Independent strike," counsel forthe Independent replied that "it is now presently an officialstrike."When the Chairman inquired as to the objective ofthe strike, counsel for the Independent replied, "As has beenexpressed by the president of the group, the strike is to geta certification, a recognition . . . it is a strike for a contractIwould say." This explanation was not unique; it has beenreflected in many of the public utterances of the top officialsof the Independent. Under the circumstances, we have noalternative except to regard the position of the Independentas one designed to thwart the processes of the Board notonly by engaging in coercive conduct directed at employeesfound sufficient to warrant setting aside the election but byengaging in a form of coercion directed against the Boarditself in calling a strike to compel certification in the faceof a pending unresolved question concerning representation.Such conduct, in our considered judgment, amounts to an abuseof the Board's processes, and calls for appropriate actionon the part of the Board. Furthermore, we would consider itmost inequitable to the outer parties to this proceeding, andparticularly to the employees of the members of the Asso-ciationwho are entitled to a speedy resolution of the rep-resentation question, if we permitted the Independent, by itsconduct, to frustrate the Board in the application of its pro-cedures as intended by Congress.Accordingly, we shall provide that anew election be conducted;that the Board will fix a date based on an investigation andfindingon its part that the circumstances permit a freechoice of bargaining representative; that a maximum time limi-tation be placed for the holding of the new election; and thatif the Independent does not cease and desist forthwith to engagein conduct designed to thwart or abuse the processes of theBoard, the Board will hold the election, but in theexerciseof the discretion it has under the Act to guarantee the integrityof its processes and procedures, will deny the Independenta place on the ballot.In announcing our disposition of this problem we wish to makeit clear that if any other union in this proceeding engages insimilar tactics, it, too, will be treated in like manner.Itisour firm belief that in this way we shall achievethe objective of resolving the question concerning representationwithout unnecessary delay and at the same time establishsafeguards that will make a new election possible. NEW YORK SHIPPING ASSOCIATION145ORDERIT IS HEREBY ORDERED that the election heretofore heldherein on December 22 and 23, 1953, be and the same herebyis set aside.IT IS FURTHER ORDERED that a new election be conductedat such time as the National Labor Relations Board determinesthat the circumstances permit the free choice of a bargainingrepresentative; that the election date be scheduled no laterthan 30 days from the date of this Supplemental Decision andOrder; and that if the Board administratively determines thatthe International Longshoremen's Association, Independent,has failed forthwithto cease and desist from engaging in conductdesigned to thwart or abuse the processes of the Board, it shallconduct the election, but shall not accord the International Long -shoremen's Association, Independent, a place on the ballot.If any other labor organization engages in similar or relatedconduct, it shall be accorded like treatment.IT IS FURTHER ORDERED that the Regional Director for theSecond Region forthwith enter into appropriate arrangementswith the State and municipal authorities to assure reasonablyadequate conditions for the holding of a new election, and shallreport thereon to the board within 5 days from the date of thisOrder.Member Murdock took no part in the consideration of theabove Supplemental Decision and Order.HEARING OFFICER'S REPORT AND RECOMMENDATIONSON OBJECTIONS TO ELECTIONSTATEMENT OF THE CASE'On December 22 and 23, 1953, pursuant to the Decision and Direction of Election issuedby the Board on December 16, 1953, an election by secret ballot was conducted in the above-entitledmatter under the direction and supervision of the Regional Director for the SecondRegion, New York City. The tally of ballots issued and served on the parties on December 24,1953, showed that the challenges were sufficientmnumber to affect the results of the election.On December 31, 1953, the AFL filed timely objections to the election, and on January 6,1954, the AFL filed a motion requestmgthata talley of the challenged ballots be deferred untilthe Board had made a determination with respect to its objections.On January 11, 1954, the Regional Director issued and served on the parties his report onchallenges and objections. In the report, he made recommendations with respect to the chal-lenged ballots. While overruling certain of the AFL objections, the Regional Director rec-ommended that a hearing be held on threeof them. Those on which a hearing was recommendedalleged in substance that: (1) The election was conducted in an atmosphere of organized fear,violence, and intimidation; (2) supervisors of the Companies, including some who were atthe same time Independent officials, participated in activity on behalf of the Independent on'International Longshoremen's Association, Independent, is hereinafter called the In-dependent and, at times, the ILA; the American Federation of Labor, International Longshore-men's Association is hereinafter called the AFL; and the New York Shipping Associationis hereinafter called the Association.339676 0 - 55 - 11 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe date of the election and during the period immediately preceding it, and threatened em-ployees with economic reprisal if they did not vote for the Independent; and (3) employeesof the United Fruit Company, which is not a member of the Association and not a party tothe instant proceeding, were improperly included in the eligibility list supplied by theAssociation and, as a result, improperly voted without challenge on that ground.On January 22, 1954, the Independent filed exceptions to the Regional Director's reportconcerning the three objections specifically referred to above, and to his recommendationfor a hearing thereon. The AFL on the same day filed exceptions to the Regional Director'sdisposition, adverse to it, of another of its objections relating to the eligibility lists, classifiedin the report as B,3. It also excepted to the recommended classification and disposition of thechallenged ballots set forth in the report. On January 25, 1954, the Association filed excep-tions to so much of the Regional Director's report as dealt with the subject of supervisors'conduct and an alleged interlocking relationship between Association members and the Inde-pendent through Company agents and supervisors.On February 17, 1954, the Board issued an Order directing hearing on objections to election.In the Order, the Board found that the matters set out under A (1) and (2) of the RegionalDirector's report--relating to the AFL objections that have been classified above as (1) and(2)--raised substantial and material issues of fact, requiring a hearing for their resolution,as recommended by the Regional Director. However, in disagreement with the RegionalDirector, the Board found no substantial or material issue of fact raised by the objectionrelating to the inclusion of United Fruit Company employees in the eligibility list since,as it found, "employees of that Company were clearly not included in the associationwideunit found appropriate by the Board." However, in finding that no need for a hearing existedwith respect to that objection, the Board at the same time emphasized that it was not thereby"passing on the effect that the inclusion of the employees of the United Fruit Company mayhave had on the election." In its order the Board also granted the AFL motion to defer a tallyof the challenged ballots until the Board had made a determination with respect to the conductaffecting the results of the election. In ordering that a hearing be held to take evidence as tothe objections numbered A (1) and A (2) of the Regional Director's report, and the exceptionsthereto, the Board directed that the hearing be conducted by a Trial Examiner assigned bythe Chief Trial Examiner, and further directed that the Examiner so designated should pre-pare and serve upon the parties his report and recommendations to the Board as to the dis-position of the said objections and exceptions.Pursuant to notice, and in conformity with the aforesaid Order, a hearing was held atNew York City between March 1 and March 18, 1954, before the undersigned, Arthur Leff,aTrial Examiner, duly designated by the Chief Trial Examiner as the hearing officer toconduct the hearing on objections. All parties to this proceeding appeared and were repre-sented by counsel at the hearing. at the opening of the hearing, the State of New York movedto intervene as a party to this proceeding. The motion was denied by the hearing officer.On appeal, the Board modified the hearing officer's ruling, and directed that the State ofNew York, although not entitled to the status of a formal party, should be permitted topar-ticipate in the hearing with the right to present evidence and to examine and cross-examinewitnesses subject to rules and restrictions determined by the hearing officer in Ills discretion.All parties and the State of New York were afforded opportunity to be heard, to examine andcross-examine witnesses,and to introduce evidence bearing on the issues.Near the close of the hearing, the AFL moved to amend its objections to conduct affectingthe results of the election, by adding thereto an allegation that, with the deliberate intentionof influencing the election and as a result of a conspiracy between the Association and theIndependent to aid and abet intimidation being exerted upon longshoremen during the courseof the election, a public announcement was made on the eve of the election and brought to theattention of longshoremen in the Port of New York, that pension benefits under an Independent-Association jointly managed welfare plan had been increased and would be paid, retroactivelyto September 1, 1953, to employees entitled thereto. The hearing officer referred the AFLmotion to the Board for its consideration at the time it considers the record of this hearing.Evidence offered by the AFL to support the proposed amendment was ruled inadmissibleby the hearing officer upon the ground that it was outside the scope of the issues of theparticular objections upon which the hearing was directed. However, to avoid any delaythat might otherwise be necessitated byapossible remand, the hearing officer, with the agree-ment of the parties, accepted an offer of proof in such form as to allow the Board to considerthe proposed amendment on its merits without further testimony, in the event the Board NEW YORK SHIPPING ASSOCIATION147decides to grant the proposed amendment or otherwise to consider such matter under theissues as so framed.2At the conclusionof thehearing, the parties waived the opportunity afforded them to argueorally uponthe,record, and elected instead to file briefs.Briefs were received from theIndependent,the AFL,the State of New York, and the Association on March24, 1954.-Theyhave been considered.Upon the entire record in the case and from his observationof thewitnesses,the hearingofficer makes the following:FINDINGS OF FACTA.GeneralThe election was held in three places. On December 22, 1953, polling by secret ballot wasconducted at the Polish Community Center in Jersey City and at the United States GovernmentBuilding in the Borough of Manhattan, and on December 23, 1953, at Prospect Hall in theBorough of Brooklyn. The election hours were from 6 a. m. to 10 p. m. at all three places.At the end of the balloting in Jersey City, the Independent and AFL official observors, alongwith the representative of the RegionalDirector,signedthe Board's usual form of certificationon conduct of election, certifying that the "balloting was fairly conducted, that all eligiblevoters were given an opportunity to vote their ballots in secret, and that the ballot box wasprotected in the interest of a fair and secret vote." A like certification was signed by Man-hattan observors for both Unions, as well as by the Regional Director's representatives withregard to the election in Manhattan. No such certification was signed, however, at least by theAFL representatives, with respect to the balloting in Brooklyn.The election followed by but about 3 weeks the effective date--December 1, 1953--of thelicensing and registration provisions of the New York;New Jersey Waterfront CommissionCompact.3 That law stemmed in large measure from the investigation and recommendationsof the New York State Crime commission respecting the New York waterfront.4 As revealedin that report, and as also established at least in part by independent testimony in this case,thePort of New York had long been infected with unscrupulous practices and undisciplinedprocedures, many criminal and quasi-criminal in nature,traceable in large measure to thedomination by known and reputed criminals of important ILA locals and key waterfrontareas, as well as to control of waterfront hiring that in many instances had been exercisedby pier superintendents and hiring agents, who, though in form agents of the shipping com-panies, were in fact identified, in some instances even as officials, with ILA locals and thecriminal elements that dominated them. It was largely to eliminate from the New Yorkwaterfront scene the criminal elements and corrupt practices that infested it, and to removethe fear, intimidation, and insecurity of waterfront employees bred by criminal rule, thatthe Waterfront Commission Compact was enacted, requiring, inter alia, on and after December1,1953, the licensing of pier superintendents and hiring agents and the registration oflongshoremen.In determining voting eligibility in its Decision and Direction of Election, the Board imposedas a requirement that an employee within the appropriate unit, to be eligible, must haveworkedmore than 700 hours during the year ending September 30, 1953. An additionalrequisite specified was that employees subject to registration must have been registeredwith the Waterfront Commission in the manner provided by its regulations. The notice ofelection, in addition to setting forth the other eligibility requirements, stipulated that long-shoremen, checkers, clerks, and timekeepers would be required to show their WaterfrontCommission registration cards as a condition to voting.2 The offer of proof is in the form of a stipulation of facts, supplemented by testimony- -ruled irrelevant but considered as an offer of proof--of Joseph Mayper, counsel for the As-sociation In view of the position taken by the hearing officer on the question of relevancy,he makes no findings in this report on whether the profferred evidence supports the allegationin the proposed amendment.3 Public Law 252, 83rdCong., Chapter 407, First Session (S. 2382). approved August 12, 19534See Fourth Report of the New York State Crime Commission, Legislative Document(1953) No 70. A copy of the report is in evidence as an exhibit in this case. 148DECISIONSOF NATIONAL LABOR RELATIONS BOARDB.As to the objection alleging that supervisors,includingsome who were at the same time Independent officials,participated in activity on behalf of the Independent,and threatened employees with reprisal if they didnot vote for the IndependentThis objection will be considered first because there is relatively little evidence on the issueraised by it, and it is one that can be quickly disposed of.There is some evidence that former hiring bosses identified with the Independent--notablyAnthony ("Tony Spanish") Calvo of Brooklyn--who ceased to function as such after December1, 1953, because of lack of validation by the Waterfront Commission,engaged in electioneeringactivities in behalf of the Independent. I do not consider such evidence, however, as fallingwithin the scope of this particular objection. Concerning those who were still supervisors,or claimedto be, atthe time of their alleged improper activities,the testimony submittedin support of this objection was confined to the following:1.Alphonse Iapicca, a longshore organizer for the AFL, testified that at pier 5 in Hoboken,where the Jarko Corporation performs stevedoring services, he overheard Captain Wyple,the terminal manager, commend Independent delegates for bringing to the pier on time theIndependent chartered buses that were to take employees to the polling place.He furthertestified that, as employees were boarding one of the buses, he heard Captain Wyple remark,"Don't forget boys, ILA." Wyple denied making the statements attributed to him by Iapicci,and his denial, corroborated by the testimony of another witness called by the Association,is credited. lapicci also testified that one, "Big Mike, " whom he identified as the loft bosson the pier,boarded the bus and distributed to fellow passengers cards bearing the legend,"Vote ILA." His testimony in that respect stands undenied and is accepted."Big Mike"--Michael Russo--has no direct hiring and firing authority,is not employed on a weekly basisby the Jarko Corporation, must himself "shape up" for hiring each morning, and occupies thecategory generally of a gang foreman. Though his position does not require licensing asa hiring agent, he is validated to the Company by the Waterfront Commission as a foreman.The record sufficiently supports a finding, here made, that he possesses the attributes of asupervisory employee within the definition of the Act in that he responsibly directs the workof employees under him and his recommendations as to discharge are given effective weight.2.Michael Gallagher, a longshoreman, who on the date of the election was employedat pier 2, Bush Terminal, operated by John W. McGrath Company, testified that as he left thepierat noon that day to go to vote, he heard Michael Clementi, the stevedore foreman,5tell themen to get on the ILA chartered bus which had come to the pier to provide trans -portation to the polling place, to vote ILA, and not to worry when they got back. Under anelection arrangement,stevedoring companies were to release longshoremen for 2 hourson the election date in order to permit them to vote. Gallagher testified he understoodClementi's remark about not worrying to mean that if the men took more than 2 hoursitwould be all right. Clementi, an admitted hiring agent, who was a member of the ILAprior to the Waterfront Commission licensing requirements,denied making the statementsattributed to him. His denial, however, is not credited.3.Adronicus Jacobs, a longshoreman, who on the date of the election worked at piers15 and 16 in Brooklyn, operated by Moore-McCormick lines, testified that before Doaraingthe bus provided by the ILA to go to the polls that day, he was told by Soto Quatrocci, whomhe identified as a foreman, that it was a "lot of politics," that the AFL could not win, thatthose who felt that way would be jeopardizing their ,lobs, that the men knew the ILA but notthe AFL, and that if the AFL got in, the seamen would get their jobs. On earlier occasions,according to Jacobs, Quatrocci had also expressed like views. The Association calledQuatrocci as a witness primarily to take issue with Jacobs' assertion that he was a super-visor. Although not questioned on that point on direct examination, Quatrocci on cross deniedthat he ever talked to anyone about the election, and disclaimed knowing Jacobs. His testimonyin that respect is not credited.Thereis a serious question,however, as to Quatrocci's super-visory status. Quatrocci occupies the classification of hatch boss, a classification that appearsin the twilight zone, and on the supervisory status of which the Board did not expressly passin its Decision and Direction of Election. The record shows that, as hatch boss, Quatrocci5The Michael Clementi in question is not the person of the same name who is an ILA official. NEW YORK SHIPPING ASSOCIATION149has some responsibilityin assigningand directing work of others in his gang, and seldomdoes any manual work himself. However, like those in his group, he must "shape up"for work eachmorning.Quatrocciis registeredwith the Waterfront Commissionas a long-shoreman. His name didnot appearon the list of supervisory employees provided by theAssociation for use at the election. Quatrocci himself voted in the election, and voted withoutchallenge.4.Frank Piscopo, a longshoreman who is now an AFL organizer, testified without denialthat hewas present at theUnited States army base in Staten Island when ILA buses werebeing loaded to take voters to the polls; that various ILA officials, including Alex Di Brizzi,the president of the Independentlocal, werepresent at the time helping load the buses whileshouting slogans for the ILA; that also present with them and engaged in like activity wereBilly Antigo, a hatchboss,and Jerry Mattera, thegeneralhiring foreman; and that Matteratold the men as they were boarding the bus, "Don't forget, if you're going to work in thisplace, vote ILA all the way."Inconnection with this objection, it is to be noted that at a meeting of the AssociationConference Committee, held on December 18, 1953, a resolution was adopted that employermembers advise their supervisory employees that they must maintain strict neutrality inthe election campaign. Employer memberswere alsorequested to post on their bulletinboards anotice toemployees that it was the policy and desire of the Association and theemployer that employees express their own free choice as to theirbargainingrepresentative,and also directing employees not to engage in electioneering on the pier for or against eitherunion.There is evidence that the instructions referred to in the resolution were given tosupervisors employed by the Jarko Corporation and that thesuggestednotice to employeeswas postedat the piers of that Company. There is also evidence indicating that no such in-structionsweregiven or notice posted by the McGrath Company, at least at the pier at whichClementi was hiring foreman. The extent to which the Association's resolution was carriedout by other member companies is not revealed.The -record on this phase of the case, considered as a whole, fails in my opinion to justifya conclusion of employer interference with the election through coercive conduct of super-visory employees. The activity of "Big Mike" Russo and Clementi, while reflecting theirsupport of the ILA, would appear to fall within the area of privileged noncoercive expressionsof views, arguments, and opinions. Thesamelthink is true of the remarks made by Quatrocci,even if he be regarded as a supervisory employee. Though Quatrocci did refer to the factthat employees might be jeopardizing their jobs if they voted for the AFL, that remark con-sidered in context with his othersappearsto be in the nature of a prediction, given to supporthis overall argument, of what the AFL would do if it won an election victory, and not a threatof employer reprisal. The only clear evidence of a coercive remark by a supervisory em-ployee is found in JerryMattera's assertion to employees at the army base, in the presenceof ILA officials, implying that their jobs were dependent upon an Independent victory. Becauseitstands in isolation, I do not think it sufficient to sustain the particular objection here underconsideration, which essentially involves a question of employer interference. Consequently,Ishallrecommend that the objection, classified by the Regional Director as A, (2), beoverruled.Nevertheless, I do not believe that Mattera's remark should be disregarded entirely. It wasmade by a hiring boss, who, though he had recently resigned from the Independent to qualifyfor a license, had long been identified with that organization, and was in fact still identifyinghimself withit inparticipating jointly with Independent officials in their election activitiesat the moment the remark was made. For that reason, and because Mattera was still ina position to control hiring, T think Mattera's remark is properly to be considered in thecontext of facts related to the AFL's other objection to be taken up next. Nor in that contextisitsimpact to be minimized--for the army base at which Mattera was hiring boss hadperhaps the greatest concentration of longshoremen in the entire Port of New York.C.As tothe objection that the election was conducted in anatmosphere of organized fear, violence,and intimidation1.Theevidencea.At Jersey CityThe polling at JerseyCitywas conducted on December 22, 1953,between the hours of 6 a. m.and 10 p. m. at the Polish Community Center,355 Grove Street.The entrance to the building 1 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDinwhich the polling was conducted is located on the west side of Grove Street, somewhatnorth of Bay Street which intersects Grove Street in an east-west direction. According toa stipulation entered into by the parties.no express "no-electioneering"limits were fixedby the Board agents conducting the election, although an announcement was made that a ruleof reason would be followed. It appears, however, that such limits were fixed by the police.Under a regulation promulgated by the police there was to be no electioneering or loiteringon the sides of Grove and Bay Streets where the Polish Community Center was located. Therestricted sides of these streets were not,however,closed to pedestrians,and representativesof the competing Unions were allowed to pass through provided the police regulations werenot otherwise violated. There was considerable electioneering by both sides at the southwest,southeast, and northeast corners of Grove and Bay. The vicinity of the polling place was heavilypoliced during the entire election period, with from 17 to 28 police officers present up to9:30 p. m. At that time the number was augmented to 42, after an additional emergency squadwas summoned,as will hereinafter more fully appear.There is no claim that any irregularities occurred inside the polling area at any time.There is a claim that Independent representatives and adherents at times violated the "no-electioneering" restrictions set by the police. To support it, some evidence was presentedshowing that on a number of occasions Independent partisans,numbering at times as many as5 or 6,would cross Bay Street into the restricted zone to meet arriving buses and exhortvoters to support the Independent. Among those observed by AFL witnesses to have engagedin such activity, or to have arrived in buses bringing in voters, were Nick Maschucci, presi-dent of ILA Local 1217, a New Jersey local, and John "Ziggie" Seamon, a former officialof that local and until the effective date of the licensing provisions of the Waterfront Com-mission Compact a hiring boss inthearea. Both Maschucci and Seamon have criminal recordsand reputations among longshoremen for force and violence.There is no evidence that they orothers who rode in or met the buses threatened voters or physically interfered with them inany way. Whenever ILA adherents crossed into the restricted area, AFL representativeswould complain to the police, and the converse would also be true. When the attention of thepolice was directed to such trespassing,the police were diligent in directing the trespassersback to the unrestricted zone. So far as appears, the directions of the police were obeyedwithout resistance. Evidence was also presented by the AFL that Nick Maschucci, ZiggySeamon, and John A. Bushen, a top official of ILA Local 1247 were frequently observed walk-ing up and down on the side of the street where the polling place was located.The evidencedoes not, however, show thattheyever loitered in that zone or engaged in electioneering.The police officer witnesses who were questioned on that point testified that they made noattempt to bar Maschucci or others from passing by the building because the street was openand restrictions had been imposed by the police only against electioneering and loitering.On the street corners outside the restricted zone,there was considerable electioneering byeach of the rival factions. As the day wore on the Independent adherents concentrated on onecorner, with Maschucci and Ziggy Seamon prominent in their midst, and the AFL adherentson another. Both sides shouted their respective slogans, such as "ILA all the way," and"Don't forget the AFL."There was no outbreak of violence or actual disturbance throughout the day, no arrest, andno complaint lodged with the police--except for those relating to the occasional trespassingof "no electioneering" limits. The several police officers who testified' all agreed that thegeneral condition of the area was orderly and one of them, Captain Edward, described it as"perfect."AFL witnesses referred to but two incidents' involving direct threats. Leonard Ladagona,an AFL organizer, testified without denial that at about 3 p. m., he observed an Independentproponent cross into the restricted zone and solicit voters in line to support the Independent.Ladagona protested to a police sergeant and, as a result, the sergeant ordered the Independentsolicitor out of the restricted area, and Ladagona with him. As Ladagona crossed to the unre-stricted side of the street, he ran into Micky Maschucci who angrily said to him, "I am goingto blow your ... brains out when this is over." Others in Maschucci's group, including oneofMaschucci's brothers, promptly echoed Nicky's sentiments, threatening Ladagona withphysical violence at some later time. T6They were Captain Thomas J. Dunn, who was in charge of the election detail, CaptainEdward, who is in charge of the Jersey City waterfront squad, and Detective Robert Clarkof the waterfront squad. All were called by the Independent.TLadagona, like Maschucci, has a criminal record. NEW YORK SHIPPING ASSOCIATION151The otherincident referred to occurred at about 8 p m., when,according to the undisputedtestimonyof Adrian Di Lange,anotherAFL organizer,an unidentifiedperson with an ILAbutton in a car passing the corner on whichthe AFL contingentwas situated,shouted outto those on the cornerthat theyhad better get out oftown if theydid not want anything tohappen.Afterthis incident,and as the polling neared its close,there was a mounting tension and aswelling of the crowds of Independentand AFLadherents on their respective corners Atabout 9 30 p in , the totalcrowd hadgrown to about 400 Voting at that time was light,if not virtually at a standstill,but that was because of the lateness of the hour and not becauseof any obstruction placed in the path of voters desiring to make theirway to thepolling placeThough noactual disturbance occurred,the police officers in charge,as a precautionarymeasure, summoned an extra emergency squad of about 14 to augment the existing detail.The pollsclosed without further incident,and after the closingthe crowdsdispersed.bManhattanBalloting at Manhattan took place between the hours of 6 a in. and 10 p. m at the UnitedStates Government Building located at 250 Hudson Street The entrance to the voting area wason the east side of Hudson Street, about 120 feet south of Dominick Street and about 80 feetnorth of Broome Street The street intersecting Hudson Street,north of Dominick Street, isSpring Street, which is about 280 feet north of the place at which the entrance to the votingwas located."No electioneering"limitswere established on Hudson Street,to the southat the location of a gas station about 180 feet from the polling entrance,and to the north ata point marked on a survey in evidence as "stoop,"about 180 feet north of the polling entrance.The stoop is about 100 feet south of the southeast corner of Hudson and Spring Most voterscoming into the area approached from the north.Those coming from that direction by foothad to pass the corner of Spring and Hudson.The buses drove by that corner,although theydischarged to the south nearer the polling area.The vicinity of the voting area was heavilypoliced during the election period with a uniformed squad under an inspector which began with2 sergeants,20 patrolmen,and 4 mounted men, and to which there was later assigned 10additional patrolmen as the crowds grew heavier due to voters remaining in the area Therewas also an undetermined number of detectives assigned to cover the voting areaThe record reflects two incidents of irregularity within the voting area itself, both testifiedto without contradiction by George McMahon, one of the election observors for the AFL. About4 p in , according to McMahonwhomlcredit,he heard a commotion and, looking up, observedThomas "Teddy"Gleason, business agent of ILA Local 1346 as well as an Internationalrepresentative,leaning against a pillar and now and then accosting voters.McMahon lefthis table to lodge a protest but could not find the AFL representative in charge on his return,he observed Gleason being evicted from the room About a half hour after the Gleason incident,McMahon testified further,he observed Jerry Hicky, the business agent of ILA Local 1258,inside the polling place, speaking to voters on line He reportedHicky'spresence to a Boardagent and arranged to have him evicted As appears from the testimony of Father John M.Corridan,associate director of the Xavier Institute of Local Relations,and widely known asthe "waterfront priest," both Gleason and Hicky are reputed to be connected with the criminalelement on the NewYorkwaterfront.It appears that neither Gleason nor Hicky was eligibletovote in the election No effort was made by the Independent to explain or justify theirpresence in the polling place.There is no other evidence of improper activity, electioneering or otherwise, anywhere withinthe area zoned against electioneeringOutside that area,there was considerable electioneering by both sides, including the handingout of literature and shouting of campaign slogans.But throughout the day, there was no dis-turbance,no incident calling for police action, no arrest,and no complaint lodged with thepolice.William FMcQuade,deputy chief inspector of the New York Police Department,who heads the uniformed force for Manhattan West, described the electioneering in Manhattanas no different from that in a normal municipal election,except that the people in the areawere greater in number.Itdoes not appear that any eligible person desirous of castinga ballot was physically obstructed from doing soPresent in the vicinity of the voting area throughout the day were a number of individualswho, at least by reputation,have long been identified with the criminal elements found by theNew York State Crime Commission to dominate certain ILA locals and waterfront areasAmong those placed on the scene by undisputed evidence in the form of motion and still pictures 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere Albert Ackalitis, Daniel St John, Gerald Weir, Charlie "Bananas" Coppolino, and JosephSilverman.Most,if indeed not all of them,were ineligible to vote. No explanation was offeredby the independent for their presence in the vicinity of the voting area. All those mentionedhave criminal records and reputations among longshoremen for force and violence, Ackalitisand St. John being particularly notorious as vicious hoodlums. At the election scene, thosereferred to identified their connection with the Independent by wearing large ILA buttonsThe pictures in evidence,supplemented by oral testimony,place them almost invariably outsidethe diner at the corner of Spring and Hudson in groups with other unidentified individuals--Ackalitis, St. John, Weir, and Silverman usually together. The pictures show them doing littlemore than talking to each other and to those in their group. But other evidence shows thatthey or those in their group would on occasions greet or address passing voters.The onlytestimony offered of any claimed untoward conduct engaged in by any of those in question wasthat given by Alvin Rockwell, a paid AFLorganizer8Rockwell testified that while he waselectioneeringfor the AFLnear the corner of Spring and Hudson,shouting slogans such as,"Let's go fellows,let'sget ridbf this mob, now," Ackalitis said to him, "All right, Red,you bum, you better go back to that bum's camp on Staten Island, because after Thursday,you won't be working on this waterfront any more "c.BrooklynBalloting at Brooklyn was conducted in the basement of Prospect Hall between 6 a. in. and10 p in. on December 23, 1953 Prospect Hall is located on the north side of Prospect Avenue,aboutmidway between Fifth Avenue (running in a north-south direction), which intersectsit at the west end of the block, and Sixth Avenue which intersects it at the east end. The distancealong Prospect Avenue between Fifth and Sixth Avenues is approximately 600 feet ParallelingProspectAvenue to the north is 16th Street, and to the south, 17th Street The distancebetween Prospect Avenue and 16th Street along either Fifth or Sixth Avenue is approximately300 feet. There is no direct entrance from the street to the basement in Prospect Hall wherethe voting was conducted.To reach the voting area, voters were required to enter a gateon Prospect Avenue, go through an alleyway about 25 feet long, then into a courtyard about125 feet deep by 50 feet wide, around the courtyard three-quarter circle along paths markedby barriers set up to direct the flow of voters, and finally down a flight of steps leading to theProspect Hall basement where numerous ballot tables were set up During periods of theday when voting was heaviest, usually when many buses came at once, the line of waitingvoters extended beyond the courtyard, through the gate, and east along Prospect toward 6thAt such times it would take voters as much as an hour or more to move from the gate to theactual place of balloting.No fixed electioneering limits were officially established in advance for the election,exceptthat electioneering-was forbidden inside the courtyard. However, at the opening of the election,Inspector Saul Metz, of the New York Police Department, suggested to a Board agent and torepresentatives of the Independent and theA F of L that theyfix "no electioneering"limitsalong the full block of Prospect Avenue between Fifth and Sixth Avenues. To this the Boardagent and the respective Union representatives agreed, and this area was accordingly markedout by the police as a restricted zone.The police detail covering the Brooklyn election numbered at the beginning of the dayapproximately 20 uniformed men and 15 detectives.Later in the'morning,after violencebroke out inttthe area, the police force was greatly augmented,so that before noon the uniformedforce alone included 50 patrolmen,5 sergeants,3 lieutenants,2 captains,and an inspector,and more were added later In addition there were an undetermined number of detectives andpolice officers attached to other units. One police officer, O'Neill, fixed the total number of -police that were there by afternoon as close to 300.There is considerable evidence of violations by Independent proponeits of the "no election-eering" restrictions that were imposed. Uncontradicted testimony establishes that Anthony"Tony Spanish" Calvo, George Parszik, and "Red" Kane were observed during the day,at least for short periods,inside the polling place soliciting the support of waiting voters-for the IndependentCalvo,who himself has a criminal record and reputation for violence,is generally known on the waterfront as a close associate and bodyguard of Tony Anastasia,the presidentof ILA Local 327-1and reputedly a power among the criminal elements and8 Cross-examination of Rockwell developed that he had himself been convicted of twocriminal offenses. NEW YORK SHIPPING ASSOCIATION153ruler of the piers in the Erie Basin of Brooklyn Until the licensing requirements of theWaterfront Commission Compact had gone into effect, he had been a hiring boss, having suc-ceeded Anastasia in that capacity when Anastasia became the Local president He does notappear to have worked as a longshoreman during the year preceding the election Parszikwas a full-time business agent for ILA Local 808 Kane was the delegate of a boss loader'slocal of the ILA. There is sufficient evidence in the record to justify a finding that none of thethree was eligible to vote.Judging from the positions they held,it can only be inferred thatthey were aware of their ineligibility and wilfully trespassed into this area solely for election-eering purposes.Uncontradicted evidence also establishes the presence outside the gate, but within the "noelectioneering"limits agreed to with the police as aforesaid,of numerous persons prominentlyidentified with the independent.Among others shown by motion and still pictures in evidenceto be loitering at one time or another either directly in front or in the immediate vicinity of thegate are Anthony Calvo, Anthony Anastasia, Joseph Callazzo,9 Charles (Bananas) Coppolino, 10and Theodore"Tito"Balsamo ii Calvo particularly appears to havespent protracted periodsin front of the gate. 12Uncontradicted testimony discloses that while at the gate, Calvo distributed ILA literatureand shouted ILA slogans One witness, William Mainculf, an eligible voter, testified withoutdenial that when he came in to vote early election morning,he observed both Calvo andAnastasia at the gate entrance and heard them say, "If you want to work, you better votefor the ILA. You know there isn't going to be any police protection after today, and if you votefor the AFL, we will know how you voted, because we know the color of the ballots " AsMainculf went through the gate, Calvo,addressing him directly,said,"Bill,that goes foryou,and it goes for the rest of the gang You better vote the right way You know thereisn't going to be any police protection after today."Outside the area restricted against electioneering,there was vigorous compaigmng by bothsides, as there was at Jersey City and Manhattan But unlike the other places, general condi-tions in the voting area cannot be characterized as on the whole orderly.Not only does therecord show occasional outbreaks of violence,one very serious,and threats of violence suchas occasional shouts from Independent groups, "If you want to work, vote ILA.There will beno police protection tomorrow," or "If we ever get our hands on you AFL bastards, we willtear you apart," but it shows also that throughout the day the police were required to exerciseconstant vigilence to ward off incipient clashes between rival union groups.The police officialswhom the Independent called to testify concerning conditions at Jersey City and Manhattan hadno reluctance in stating that from a police point of view conditions had been generally orderlyin the areas under their jurisdiction.But not so Inspector Sam Metz who was in charge of theuniformed police force in the Brooklyn election area In response to questions put to him bythe Independent's counsel, by whom he was called as a witness, he testified:Q.Would yousay that the entire area,during the period of your tourof duty, wasin general quite orderly?A.No, sir.Q.Youwould not?A.No, sirQ.Where would you saythe disorders occurred?A.Well, theyoccurred in several placesTo illustrate what he meant by "disorders"--apart from the stabbing incident to be discussedbelow--Metz gave as an example his observation of hostile bodies of Independent and AFLiCollazzo is president of the ILA Local 1277. The record establishes that Collazzo hasa reputation for violence and is identified with criminal elements on the waterfront.ioCoppolino is a delegate of ILA Local 327-1 and is reputedly Anastasia's personal body-guard. Like Anastasia, he has a reputation for violence.iiBalsamo, a hiring agent who was denied clearance by the Waterfront Commission, hasa reputation among longshoremen for criminal violence.12 Edward P. O'Neill, a police officer attached to the Waterfront Commission, testifiedcredibly that he observed Calvo in front of the gate constantly from 12:15 to 1:30 p. m.,entire period during which he kept that point under observation from a neighboring roof,taking motion pictures. Another witness, Daniel Nilva, who took the still pictures, testifiedthat he observed'Calvo constantly at the gate between the hours of 10 and 11. Other witnessesplaced him there at other hours. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDadherents,numbering perhaps 50 in each, approaching each other in menacing fashion,makingit necessary for police quickly to move into divert them from each other before they clashed.The example he gave, Metz made clear,did not represent an isolated incident,but describeda situation that arose a number of times during the course of the day, and represented acontinuous threat.The police,he testified,had difficulty throughout the day in averting violentclashes--and,as will hereinafter appear, did not always succeed.As Metz' testimony further shows, the focal point of infection,where the police experiencedtheir greatest difficulty,was inthearea of 16th Street and Sixth Avenue. 13 To that intersection,there had come very early that morning a group of Independent supporters,wearing independentbuttons, who are identified with Micky Bowers' ILA Local824, commonly known as the "PistolLocal" that exercises jurisdiction over certain west side piers in Manhattan.Among thosein the group were Albert Ackalitis,Daniel St John, and Joseph Silverman--who, as found above,had also been stationed in the Manhattan voting vicinity the day before--and, in addition, JohnKeefe, James Flood,Leslie Bell,and Frank"Machine Gun"Campbell,who, like the othersmentioned,have criminal records and reputations on the waterfront for force and violence.Captain William Bradley,president of the independent,testifying before the Brooklyn grandjury during its investigation of the election violence,14 admitted that he had observed Ackalitis,St.John, and others with them,along with Micky Bowers, in that area early that morningwhen he had made an inspection tour of the vicinity He also conceded that he was then awareof their criminal records and character Although he disclaimed- -Ibelieve honestly--personalresponsibility for their presence in the locality,his testimony leaves no doubt that he knewtheywere there through arrangements made, if not by the International officers,at leastby those representing some responsible segment of the organization he heads When askedwhy, knowing the character and reputation of these individuals,he had taken no action to havethem removed,but had instead tacitly accepted their presence there, Bradley replied thatalthough he recognized that "morally"he should have taken action"organizationwise it wouldnot be right and we have all that in mind."The record reflects a number of incidents of violent and threatening conduct by Ackalitisand his group.Thus,Bernard Brown,a memberof the AFLSeafarers'International Union,who was campaigning for the AFL,testified without denial,and it is found,that while distrib-uting AFL literature nearby,Ackalitis and others in his group on a number of occasionsviolently snatched from voters'hands the literature Brown had given them. Later the Ackalitisgroup"chased" Brown from his distribution station, with Ackalitis warning Brown that ifhe passed out any more literature"they would shove it down his throat" and St. John joiningin by voicing similar threats. 15Brown further testified without denial,and it is found,that after he was "chased"but whilehe was still in that area two buses came in with passengers When the passengers were ap-proached by ILA men bearing literature,they said, "We didn't come down here to vote Wecame here to straighten out these son-of-bitches." The passengers in these buses,accordingtoBrown, made no attempt to go to the polling place instead they reported to Ackalitis andjoined his group.The activities of the Ackalitis group culminated in an outburst of serious violence at about10.30 a. m that morning,when Brown returned to the corner of 16th Street and Sixth Avenue,accompanied this time by Leonard Torres, Allen McDonald, John Sweeney,and two others- -allmembers of the Seafarers'InternationalUnion--who had grouped together at that labororganization's hall for the purpose of driving down to the voting area to distribute literature.The members of the seafarer's group carried with them,in addition to the literature theywere to distribute,sandwich placards reading, "Throw Anastasia out." As they left the carinwhich they had come to 16th Street and Sixth Avenue, and were about to begin their dis-tribution activity,Ackalitis,according to their undemed testimony,pointed at them exclaiming,"Get the dirty bastards."At once, a large number in the Ackalitis group, numbering from 50to 100, rushed the seamen en masse,separated them,pummeled, beat, and kicked them. Knives13 That intersection was not the main artery to the polling place Although there were voterswho approached Prospect Hall past that point,the majority arriving by public transportationor by foot came along Prospect Avenue from the west.Those who came by bus were at firstdischarged on Fifth Avenue near Sixth Avenue,later at a point on Sixth Avenue closer to theProspect Hall than the point at which this group was stationed.14 The grand jury minutes are in evidence in this proceeding,isThere is also evidence of similar snatching of AFL literature from voters' hands atother points in the vicinity. NEW YORK SHIPPING ASSOCIATION155were used.Before the fray was over,Torres had been stabbed in the diaphragm.McDonaldin the back, and Sweeney in the stomach.All required hospitalization.After this incidentAckalitis disappeared.An alarm for his arrest was sent out by the police the same day, buthe has been a fugitive sinceNot long thereafter,a report spread through the area that the Independent was bringingin several hundred reinforcements from Manhattan That this report was not entirely withoutfoundation is revealed by Bradley's testimony before the grand jury,in which he in effectadmitted having a telephone conversation with Anastasia that morning in which Anastasiacomplained that they werehavinga "little trouble" and that "some of the boys[had] got a shel-lacking," and in which Bradley had replied, "Well, if they want to play that way, we can playthatway, too.I'll send over three or four hundred " Although denying in his testimony beforethe grand jury that in fact he had sent any Manhattan men to Brooklyn,Bradley conceded thathe had earlier been in communication with John Bowers of the "Pistol Local,"who hadadvised him that an official of that local had been beaten in Brooklyn and that several hundredmen were ready to come over to Brooklyn for "protection"purposes 16 Bradley testified thathe had urged Bowers to hold off sending his men,at least until after Bradley could make anattempt to secure police protection instead,and that that still was his position even after histalkwithAnastasia,he testified,however,that,without direction from him, about 100men, according to his understanding,had nevertheless gone to the Brooklyn voting area fromManhattan.Bradley's understanding of the situation is confirmed by other reliable recordevidence,showing the arrival by bus later that morning of about 100 nonvoters who immedi-ately upon their arrival engaged in a demonstration for the independent that-had to be dis-persed by the policie.Following the stabbing incident,and the report of the arrival in Brooklyn of ILA reinforce-ments from Manhattan,tension mounted in the area,with the result that the police officersincharge found it necessary to call in emergency reserves to quell the growing threatof further rioting.The stabbings were not the only eruptions of actual violence that broke out in the vicinityof Prospect Hall that day Thus, Daniel Nelva testified--his testimony in that respect beingsubstantially supported by a photograph of the occur rence- -that while at the corner of Prospectand Fifthat about 10 a m. he observed a man with blood on his lip point at men across thestreet distributing AFL literature,and that immediately thereafter a group of men wearingIndependent insignia rushed across to the southwest corner of the intersection where theyengaged in a brief but violent altercation with the AFL adherents, that ended only with policeintervention.PhilipMassa,an AFL organizer,testified credibly,and it is found,that about5:45 p.in.on Fifth Avenue, south of 16th Street, he was seized by two men who tore off theAFL electioneering sign he was carrying and "slugged me"--"hit me on the head with hisfist and I went sprawling on the ground."Vincent Ventre,another AFL organizer,who wit-nessed the incident,identified one of Massa's assailants as a public loader,Buckholtz, iden-tifiedwith the Independent.About 10 minutes after the Massa incident,according to Ventre'sfurther credited testimony,Buckholtz forced him to stop the car he was driving through thearea,rippedoff the AFL banner on it, and called him a "no good AFL bastard."Apartfrom the incidents mentioned,which are established by independent evidence in the record.there is testimony by police officials of 3 complaints of simple assault in the voting area re-corded on police records, all 3 alleged to have been inflictedupon AFLsupporters, the identityof the assailants not being disclosed. 17The violence that occurred at the Brooklyn polling area received wide--and somewhatembellished- -publicity while the election still had hours to run, through lead stories carriedin the local afternoon newspapers under banner headlines,such as "4 KNIFED IN PIER VOTE"and "FISTS FLY AS DOCKERS VOTE," and referring in their body to riotous conditions inthe voting area16Though arumor was current atthe time that Henry Bowers, an official of the "PistolLocal"had been beaten up in the generalvicinity ofthe voting area, police investigationof thatrumor failed to uncoveranythingto confirm it, according to Inspector Metz.n Those stated to have beenassaultedare Anthony Bruno, a longshoremanat 9 a. m.,and Geiling,a longshoreman,and Leon Ryzop, an AFLorganizerat 11 a. m. According toPolice Inspector Metz,Ryzop and Geilingdid not report the assaults upon them,claimed tohave occurred at 11 a.m., until 6:30 that evening. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Analysis and conclusionsIf there were no more to this case than Jersey City and Manhattan, I should have hesitatedlong before concluding that the objection with respect to the atmosphere of the election is sosubstantially supported as to warrant a recommendation that an election of this size be setaside and a new one run.There was considerable tension in the area of the Jersey Citypolls particularly toward the close of the balloting,but some tension in an election of this kindis to be expected,and I am unable to agree with the AFL that the general atmosphere therewas of such a character as necessarily to impede the free expression by voters of theirwillBy and large the conditions in the Jersey City voting area were kept orderly--and so,too,were they at Manhattan.At neither of these places was there any actual disturbanceor outbreak of violence.And thoughthere are 2 incidents involving threatening statementsinNew Jersey,1by an unidentified person,and 1 such possible incident at Manhattan,18Ido not think that these incidents,which would have stood in isolation if Brooklyn could bedisregarded,would themselves have been viewed as so damaging to the freedom of the electionas to warrant the drastic action that is recommended belowThe record does show, it is true, both at Jersey City and at Manhattan, the presence inthe general voting vicinity--at Manhattan a block and a half from the actual polling place--ofa number of individuals of unsavory character and criminal reputation prominently identifiedwith the Independent But I have serious reservations about the validity of a principle, suchas is urged upon meby the AFLand more vigorously by the State of New York,that wouldhold that,even without overt acts or improper conduct, the mere presence in the generalneighborhood of a Board election of a union's supporterswho havecriminal records orcoercive backgrounds,or the solicitation anywhere on the day of an election of voters'support by such persons; is alone enough to require invalidation of an election victory. Whilethere is a distinction,that argument in a sense presents a different facade to the contentionadvanced by the AFL at the original hearing in this proceeding--and which the Board in itsDecision and Direction of Election was obliged to reject, because under the law as now framedit could not do otherwise, whatever its own feelings might be--that in view of the history of theIndependent's operations on the waterfront and the character of those in control of importantsegments of that organization the Independent should be found disqualified as a labor organi-zation and ruled out from a place on the ballot.However I pass no final judgment here onwhether the principle urged is a valid one, for, valid or not, decision in this case need notturn on it, since, though sparse in Manhattan and Jersey City, there is abundant evidence ofovert acts and improper conduct by such people in BrooklynA more clearly compelling basis revealed by the Manhattan evidence for upsetting theresults of the election is to be found in the unwarranted invasion of the Manhattan pollingplace by two Independent officials,Gleason and Hicky,while voting was in progress. Theirconduct in that regard clearly represented a wilful flouting of the Board's election rulesThough these may appear in the overall picture to be but minor improprieties,there is Boardauthority for the proposition that violation by even one union official of an election rule ofthis kind, though not otherwise established to be accompanied by untoward conduct, is enoughtoconstitute a vital interference with an election,justifying its invalidation.See DetroitCreamery Co , 60 NLRB 178.19In any event, whatever the situation might have been in Jersey City and Manhattan, therecan be no doubt on the record of this case that the incidents which occurred and the atmospherewhich was created in the Brooklyn voting the following day were not conducive to a full andfree expression by employees of their representation will. It is obvious, of course, that anelection may not be two-thirds valid If tainted in part, all of it must fallInBrooklyn,as in Manhattan, there were wilful violations by Independent supporters, in-cluding two local officials,of the Board's-rule against electioneering in the polling places,and, besides,unauthorized trespassing,loitering,and electioneering by independent officialsis That incident, involving a statement by Ackalitis to Rockwell, is reported at the endof the discussion of the Manhattan evidence. The Independent argues that, as Rockwell wasa paid AFL organizer, Ackalitis' statement to him should be construed as no more than ataunting suggestion to Rockwell that after the Independent won the election his work as anorganizer on the waterfront would be over. I think that is at least a possible inference.19And cf. Alliance Ware, Inc., 92 NLRB 55, which cites Detroit Creamery with approval NEW YORK SHIPPING ASSOCIATION157and those known to be closely associated with them inside the area adjacent to the pollingplace that had been marked out a restricted zone. But, in addition, there was more to cloudthe election atmosphere and to give it the coloration of force, violence, and intimidation. Therewereon the part of independent supporters threats of violence and threats of job loss, thesnatching of AFL literature from the hands of voters, a number of simple assaults, and,most serious of all, a felonious massedassaultresulting in the stabbing of three AFL sup-porters.And there was more, such as an invasion from a Manhattan local, the leadershipof which was notorious for violence, ofahundred or more men who had no legitimate businessin the Brooklynpollingarea, and who, immediately upon their arrival, began a demonstrationthat the policewere obligedto disperse. Disorders and near disorders erupted on a numberof occasionsThroughout the day there was a continuing threat of physical conflict betweenthe rival groups. And the virtual army of police that had to be brought in to maintain ordernecessarily contributed to the rioutus atmosphere of thearea.To those voters who had notyet arrived to vote, news of violence and rioting in the votingareawas carried by screamingheadlines in the afternoonpapers releasedmany hours before the voting was due to end.Against this background of overt violence, I think it can reasonably be inferred that thecontinuedpresence at or nearthe polling place, in some instances at the entrance gate, ofindividualswho had been associated in the past with criminality on the waterfront carriedwith it a coercive force, if only because it tended to instill in minds of voters the fear thatif the AFL won, the independent would not abjectly surrender without a show of violence.Indeed, it appears that at least one of those individuals--Tony Calvo, who patrolled the gateto thepollingarea for protracted periods of time--did not leave such an inference to chance,for the record shows him declaring to voters that they had better vote AFL if they wanted towork, that "there isn't going to be any police protection after today "On the basis of facts in some casesfar less compellingthan those in this record, and evenwhere, unlike here, the incidents found were removed in point of time and place from theactual electionsetting,the Board has set aside elections on the ground that they were not"held in an atmosphere conducive to the sort of free, unintimidated choice of representativesthat the Act contemplates " See, e g , Gwaltney, Jr. and Co., 74 NLRB 367, Stern Brothers,87 NLRB 16, Bloomingdale Bros., Inc ,-87 NLRB 1326, Diamond State Poultry Co., 107 NLRB3It is no defense to the Independent that most of the activities herereliedon to support a find-ing of animproper atmosphere were committed by individuals who in a strict sense werenot Independent officialsTo begin with, even were ordinary agency principles controlling,Ithinkenough appears in the record to impute responsibility to the Independent for theinvaders from Manhattan and for the violent conduct of Ackalitis et al., resulting in the stabbingincident which,more than any othersinglefactor, contributed to the formation of the climatethat is here condemned As has already been observed, Captain Bradley's own testimony beforethe Brooklyn grand jury leaves little doubt that when he first saw the Ackalitis group in thevoting vicinity early that morning, he assumed them to be there through arrangement madeby a responsible segment of his labor organization, and that it was only because he thought"orgamzationwise it would not be right" to do anything about it, that he did not seek theirremoval.Thus in effect Bradley tacitly acquiesced in and ratified their presence in thelocality on behalf of the organization he heads It may well be that Ackalitis, St John, andthe others were not sent there primarily to intimidate voters in their voting choice--theirselection of a station in Brooklyn at a street corner where relatively few voters passed givessome plausibility to that hypothesis--but rather, were there primarily for what they con-sidered "protection"purposes.But the verypresenceof such enforcers of mob rule couldreasonably be anticipated to lead toward violence, as in fact it did. Bradley's grand jurytestimony shows that he was under no illusion as to this--aril particularly so because, as hebelieved, and as certain portions of this record may suggest, the AFL may have had a numberof their own enforcers on the scene, in the form of seamen, a situation that could only addto friction sparking trouble. In any event, even if the atmosphere of violence and disorderthatpervaded the Brooklyn election scene had been created by persons for whose actionsresponsibility could not be imputed to the Independent under common law agency principles,the result here reached would yet to be the same. The issue here is not one of unfair laborpractice liability, but whether, under all the circumstances, the election was held in a climateconducive to the sort of free, unintimidated choice of representatives the Act contemplates.The absence of agency responsibility is not controlling on that issue--"any more than wouldthe fact that a hurricane or other Act of God could not be attributed to an employer neces-sarily lead to the conclusion that an election conducted in the atmosphere created by such a nat- 158DECISIONSOF NATIONALLABOR RELATIONS BOARDural phenomenon must be upheld as a true expression of the employees'desires."Gwaltney,Jr. & Co.,supra.See also Diamond State Poultry Co., supra.The Independent in its brief makes the following somewhat startling statement:There is no arguing the point that the presence of thugs and tough characters might wellintimidate a potential voter,but it could only intimidate him to the extent of scaring himaway from the polls.This type of intimidation has not been asserted,and in fact isruled out when we cohsider that 21,128 men out of a possible 24,153 voted.Even accepting the premise stated that a potential voter might be intimidated only "to theextent of scaring him away from the polls," that alone is reason enough to set aside the elec-tion.The violent atmosphere showed itself in Brooklyn during the relatively early hoursof the election,and one can only speculate as to the numberof those who,by reason of it,might have been deterred from coming to the polls because they may have considereddiscretion the better part of valor.The Board never requires proof, either in unfair laborpractice cases or election cases, that given individuals have been in fact coerced by improperconduct; it is sufficient that the conduct found improper be such as to have a tendency tocoerce.See G. H. Hess,Inc., 82 NLRB463; U. S.RubberCo., 86 NLRB 3, 5; N.L.R.B. v.James Thompson& Co., 208 F. 2d 743, 747.Nor is it necessary to show that election impro-priety affected enough employees to change the result.Once it is shown that an election wasconducted under such circumstances as to deter any voters from expressing their free choice,the results of the entire election must be canceled out.The Board's function and duty in cases of this kind was expressed by it in General ShoeCorp., 77 NLRB124, as follows:In election proceedings,it is the Board's functionto providea laboratoryin which anexperiment may be conducted,under conditions as nearly ideal as possible,to determinethe uninhibiteddesires of the employees.It is our duty to establishthose conditions;it is ourduty to determine whether they havebeen fulfilled.When,in the rare extremecase, the standarddrops toolow, becauseof ourfault orthat ofothers, the requisitelaboratoryconditions are not present and the experiment must be conducted over again.Thatis the situation here.And that, too,is the situation in the instant case.For the reasons stated, I recommend that the objection,classified in the Regional Di-rector's report as A, (1), be sustained,and that the election be set aside.I further recommendthat the Board order a new election at the earliest possible date convenient with administrativeconvenience.ARTHUR S. MACH, YETTA MACH, SAM GELLER, RHODASOLOMON and BEVERLY GELLER, COPARTNERStradingasMACH LUMBER COMPANY, PHILYET CORPORATIONAND CAPITOL WHOLESALE SUPPLY COMPANYtandMIS-CELLANEOUS INDUSTRIAL WORKERS UNION, LOCAL NO.134,affiliatedwithDISTILLERYRECTIFYING & WINEWORKERS INTERNATIONAL UNION OF AMERICA, AFL,Petitioner.Case No. 4-RC-2295. April 5, 1954DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLaborRelationsAct, a hearing was held before WilliamNaimark, hearing officer.The hearing officer's rulings made1The name of the Employer appears as corrected at the hearing.108 NLRB No. 34.